IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO.  75,026


EX PARTE EZELLE LATROY BROWN, Applicant






ON APPLICATION FOR WRIT OF HABEAS CORPUS 
FROM DALLAS COUNTY



 Per Curiam.

O P I N I O N

 This is an application for a writ of habeas corpus which was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Texas Code of Criminal Procedure,
Article 11.07. Ex parte Young, 418 S.W.2d 824, 824 (Tex. Crim. App. 1967).  Applicant was
convicted of burglary of a habitation.  Applicant's sentence was assessed at ten years
imprisonment.
 Applicant contends, inter alia, that his plea was unknowing and involuntary.  He pled
guilty to burglary of a habitation and was admonished by the court as to the punishment range
for a second degree felony.  However, he was indicted for and signed a judicial confession for
burglary of a building. 
	The trial court has entered findings of fact and conclusions of law in which it has found
that Applicant is entitled to habeas corpus relief.  After a review of the record, we agree with
the trial court's determination and find that Applicant is entitled to habeas corpus relief due
to his involuntary guilty plea.  The judgment and sentence in cause number F-0250964-VU
from the 291st Judicial District Court of Dallas County, Texas, is vacated. Applicant is
remanded to the custody of the Sheriff of Dallas County to answer to the indictment. 
Applicant's remaining claims are dismissed.
	A copy of this opinion shall be sent to the Texas Department of Criminal Justice,
Correctional Institutions Division.

DO NOT PUBLISH
DELIVERED:	OCTOBER 13, 2004